•           •           •     
  •          •         •





MEMORANDUM OPINION

No. 04-10-00413-CV

IN RE CAMPBELL RANCH, LLC, William S. WALKER, William L. DAWKINS, Jr.,
Robert SCHULTE, and Lee HUBBARD 
Original Mandamus Proceeding
 
PER CURIAM
 
Sitting:            Karen Angelini, Justice
Rebecca Simmons, Justice
Marialyn Barnard, Justice
 
Delivered and Filed: July 28, 2010 

PETITION FOR WRIT OF MANDAMUS DENIED
            On May 27, 2010, relators filed a petition for writ of mandamus.  The court has considered
relators’ petition for writ of mandamus and real party in interest’s response, and is of the opinion that
relators are not entitled to the relief sought.  Accordingly, the petition for writ of mandamus is
DENIED.  See Tex. R. App. P. 52.8(a).    PER CURIAM